Citation Nr: 0924574	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-11 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which declined to reopen a claim for 
service connection for PTSD for lack of new and material 
evidence.  The case was previously before the Board in 
November 2008, when it was reopened and remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously remanded in November 
2008.  Unfortunately, another remand is required.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed.

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA psychiatric evaluation to determine whether he 
meets the criteria for a diagnosis of PTSD.  The examiner 
determined that the Veteran did not have PTSD, noting that he 
"does not convincingly describe most prototypical PTSD 
symptoms."  The examiner diagnosed alcohol and cannabis 
dependency and recurrent major depressive disorder.  
Subsequently the Board received the report of an October 2007 
psychological evaluation in which the same examiner diagnosed 
the Veteran's condition as PTSD, stating that he "certainly 
seems to exhibit a fairly prototypical case."  

Generally, where there are two divergent medical opinions 
that are equally well-supported, there is considered to be a 
balance of positive and negative evidence.  In such cases, 
the benefit-of-the-doubt-rule applies and the veteran 
prevails on his claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, however, the conflicting opinions were 
provided by the same medical examiner, based on essentially 
the same findings.  The examiner noted that he had evaluated 
the Veteran previously in the context of a claim for Social 
Security benefits, yet he offered no explanation for the 
changed diagnosis.  In order to ensure that the Veteran is 
afforded every possible consideration, he should be examined 
by a different provider.   

The recent VA examination included the notation that the 
Veteran had been examined by the same examiner in 2007 in 
conjunction with a claim for Social Security Disability 
Insurance (SSDI).  Any records used or generated the Social 
Security Administration (SSA) in determining whether the 
Veteran is disabled may be pertinent to the issues on appeal 
as they may relate to the etiology and severity of the 
Veteran's claimed disorder.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Baker v. West, 11 Vet. App. 163 (1998).  On 
remand, those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.	Contact SSA and request copies of all records 
used in determining whether the Veteran's is 
entitled to SSDI benefits.  Any decision 
rendered by an Administrative Law Judge must 
also be obtained and associated with the claims 
folder.  All attempts to obtain these records 
must be documented for inclusion in the folder.  
If any records are located, they should be 
associated with the claims file.  If there are 
no records, this must be noted in the folder.

2.	Schedule the Veteran for a VA examination with 
someone other than the psychologist who 
examined him in October 2007 and January 2009.  
The claims file must be made available to the 
examiner for review and the examiner should 
state in the examination report that the claims 
file was reviewed.  Specify for the examiner 
the verified in-service stressors, including 
the corroborated enemy attacks.  
a.	If PTSD is diagnosed, the examiner 
should specify (1) whether the alleged 
in-service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor sufficient to produce 
PTSD.  

b.	If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 
50 percent or greater probability) that 
it is related to active service.

c.	A complete rationale should be provided 
for every opinion expressed.  If the 
examiner is unable to determine the 
etiology of any diagnosed condition 
without resorting to speculation, he or 
she should so indicate and discuss the 
reasons that the cause of the 
condition(s) cannot be determined.  

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO/AMC should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


